Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to a coupling element designed for fastening between a vibratory body and a tower wall of a tower of a wind turbine in order to influence a relative movement between the vibratory body and the tower wall to thereby influence a vibration characteristic of the tower, the coupling element comprising: a first fastening portion for fastening to the vibratory body; and a second fastening portion for fastening to the tower wall and producing a mechanical coupling between the vibratory body and the tower wall via the coupling element, wherein: the coupling permits a relative movement between vibratory body and tower wall, the relative movement has a first movement direction in which the first and the second fastening portion move toward one another, and the relative movement has a second movement direction in which the first and the second fastening portion move away from one another, a spring means for resiliently elastic coupling between the first and second fastening portions, wherein the resiliently elastic coupling is described by a spring function, and wherein the spring means has at least one characteristic of the following characteristics: the spring function is substantially identical for the first and second movement directions, a movement in the first movement direction in the spring means leads to a compression of a first spring portion and to an extension of a second spring portion, and a movement in the second movement direction in the spring means leads to an extension of the first spring portion and to a compression of the second spring portion to thereby equalize the spring function for the first and second movement directions with one another.
Group II, claim 8, drawn to a tower of a wind turbine comprising: a tower central axis, a tower wall, and a vibratory apparatus for influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element fastened between the vibratory body and the tower wall, wherein the at least one coupling element is configured to influence a relative movement between the vibratory body and the tower wall, wherein the vibratory body is hollow along a vertical body central axis.
Group III, claim 18, drawn to a vibratory apparatus designed for use in a tower of a wind turbine for the purposes of influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body configured to be suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element for fastening the vibratory body to the tower wall, the at least one coupling element being configured to influence a relative movement between the vibratory body and the tower wall, wherein: the vibratory body is formed so as to be hollow along a vertical central axis, and each coupling element has a spring function, and the spring function is substantially identical for a first movement direction and a second movement direction which is opposite to the first movement direction.
Group IV, claim 20, drawn to a method comprising: influencing a tower vibration or a natural frequency of a tower of a wind turbine, wherein the tower has a vibratory apparatus with a plurality of coupling elements, wherein the influencing comprises: detecting a tower natural frequency or a tower vibration amplitude, pre-defining a desired absorber natural frequency or a desired maximum tower vibration amplitude, and setting the plurality of coupling elements to the absorber natural frequency or such that the tower vibration amplitude remains below the desired maximum tower vibration amplitude.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical features of a tower of a wind turbine having a tower wall, and a vibratory apparatus for influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element fastened between the vibratory body and the tower wall, wherein the at least one coupling element is configured to influence a relative movement between the vibratory body and the tower wall, these technical feature are not a special technical feature as they do not make a contribution over the prior art in view of CN 102434404 A. CN 102434404 A discloses a tower 21 of a wind turbine having a tower wall, and a vibratory apparatus for influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body 22 suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element 24 in the form of a spring fastened between the vibratory body and the tower wall, wherein the at least one coupling element is configured to influence a relative movement between the vibratory body and the tower wall.
Inventions II and III lack unity of invention because even though the inventions of these groups require the technical features of a tower of a wind turbine having a tower wall, and a vibratory apparatus for influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element fastened between the vibratory body and the tower wall, wherein the at least one coupling element is configured to influence a relative movement between the vibratory body and the tower wall, these technical feature are not a special technical feature as they do not make a contribution over the prior art in view of CN 102434404 A. CN 102434404 A discloses a tower 21 of a wind turbine having a tower wall, and a vibratory apparatus for influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body 22 suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element 24 in the form of a spring fastened between the vibratory body and the tower wall, wherein the at least one coupling element is configured to influence a relative movement between the vibratory body and the tower wall. 
Inventions I and III lack unity of invention because even though the inventions of these groups require the technical features of a wind turbine having a tower wall, and a vibratory apparatus for influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element fastened between the vibratory body and the tower wall, wherein the at least one coupling element is configured to influence a relative movement between the vibratory body and the tower wall, these technical feature are not a special technical feature as they do not make a contribution over the prior art in view of CN 102434404 A. CN 102434404 A discloses a tower 21 of a wind turbine having a tower wall, and a vibratory apparatus for influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body 22 suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element 24 in the form of a spring fastened between the vibratory body and the tower wall, wherein the at least one coupling element is configured to influence a relative movement between the vibratory body and the tower wall.
Inventions (I, II, and II) and invention IV lack unity of invention because even though the inventions of these groups require the technical features of a tower of a wind turbine having a vibratory apparatus and a coupling element, these technical feature are not a special technical feature as they do not make a contribution over the prior art in view of CN 102434404 A. CN 102434404 A discloses a tower 21 of a wind turbine having a vibratory apparatus 22 and a coupling element 24 in the form of a spring.
It is also noted that of CN 102434404 A discloses: 
A coupling element 24 designed for fastening between a vibratory body 22 and a tower wall of a tower 21 of a wind turbine in order to influence a relative movement between the vibratory body and the tower wall to thereby influence a vibration characteristic of the tower, the coupling element comprising: a first fastening portion (the joint at the right hand portion of 24) for fastening to the vibratory body; and a second fastening portion (the joint at the eft hand portion of 24) for fastening to the tower wall and producing a mechanical coupling between the vibratory body and the tower wall via the coupling element, wherein: the coupling permits a relative movement between the vibratory body and tower wall, the relative movement has a first movement direction in which the first and the second fastening portion move toward one another, and the relative movement has a second movement direction in which the first and the second fastening portion move away from one another, a spring means 24 for resiliently elastic coupling between the first and second fastening portions, wherein the resiliently elastic coupling is described by a spring function, and wherein the spring function is substantially identical for the first and second movement directions (claim 1).
The tower of the wind turbine comprising: a tower central axis, the tower wall, and a vibratory apparatus for influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body 22 suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element 24 fastened between the vibratory body and the tower wall, wherein the at least one coupling element is configured to influence a relative movement between the vibratory body and the tower wall, wherein the vibratory body is hollow along a vertical body central axis (claim 8).
A vibratory apparatus designed for use in the tower of the wind turbine for the purposes of influencing the vibration of the tower, wherein the vibratory apparatus comprises: the vibratory body configured to be suspended in the tower so as to be spaced apart from the tower wall, and the at least one coupling element for fastening the vibratory body to the tower wall, the at least one coupling element being configured to influence the relative movement between the vibratory body and the tower wall, wherein: the vibratory body is formed so as to be hollow along a vertical central axis, and each coupling element has a spring function, and the spring function is substantially identical for a first movement direction and a second movement direction which is opposite to the first movement direction (claim 18).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For invention I, species I-A as represented by a coupling element designed for fastening between a vibratory body and a tower wall of a tower of a wind turbine in order to influence a relative movement between the vibratory body and the tower wall to thereby influence a vibration characteristic of the tower, the coupling element comprising: a first fastening portion for fastening to the vibratory body; and a second fastening portion for fastening to the tower wall and producing a mechanical coupling between the vibratory body and the tower wall via the coupling element, wherein: the coupling permits a relative movement between vibratory body and tower wall, the relative movement has a first movement direction in which the first and the second fastening portion move toward one another, and the relative movement has a second movement direction in which the first and the second fastening portion move away from one another, a spring means for resiliently elastic coupling between the first and second fastening portions, wherein the resiliently elastic coupling is described by a spring function, and wherein the spring means has at least one characteristic of the following characteristics: the spring function is substantially identical for the first and second movement directions, a movement in the first movement direction in the spring means leads to a compression of a first spring portion and to an extension of a second spring portion, and a movement in the second movement direction in the spring means leads to an extension of the first spring portion and to a compression of the second spring portion to thereby equalize the spring function for the first and second movement directions with one another (claim 1).
For invention I, species I-B as represented by the coupling element is formed as a spring-damper element and has a damping portion for coupling with damping action between the first and second fastening portions, wherein the coupling with damping action is described by a damping function, and wherein the damping function is substantially equal for the first and second movement directions (claim 2).
For invention I, species I-C as represented by at least one of: the spring function is linear or the damping function is linear (claim 3).
For invention I, species I-D as represented by a first anchor portion and a second anchor portion that are connected to one another, and a central portion arranged between the first and second anchor portions and is movable relative to the first and second anchor portions, wherein: the first or second anchor portions are connected to the second fastening portion, and the central portion is connected to the first fastening portion, such that the relative movement corresponds to a movement of the central portion between the first and second anchor portions (claim 4).
For invention I, species I-E as represented by the spring means comprises: a first spring arranged between the central portion and the first anchor portion, and a second spring arranged between the central portion and the second anchor portion, wherein the first spring forms the first spring portion and the second spring forms the second spring portion (claim 5).
For invention I, species I-F as represented by the first and second springs are prestressed such that neither of the first or the second springs reaches or overshoots a relaxed state during the movement in the first or second movement directions (claim 6).
For invention I, species I-G as represented by a spacing between the first and second anchor portions is adjustable in order to adjust the prestress (claim 7).
For invention II, species II-A as represented by a tower of a wind turbine comprising: a tower central axis, a tower wall, and a vibratory apparatus for influencing a vibration of the tower, wherein the vibratory apparatus comprises: a vibratory body suspended in the tower so as to be spaced apart from the tower wall, and at least one coupling element fastened between the vibratory body and the tower wall, wherein the at least one coupling element is configured to influence a relative movement between the vibratory body and the tower wall, wherein the vibratory body is hollow along a vertical body central axis (claim 8);
the at least one coupling element is a plurality of coupling elements arranged between the vibratory body and the tower wall and distributed in a circumferential direction around the vibratory body, and wherein each of the plurality of coupling elements are fastened to the vibratory body and to the tower wall to produce a mechanical coupling between the vibratory body and the tower wall, wherein the coupling permits a horizontal relative movement between vibratory body and tower wall (claim 14); 
the plurality of coupling elements are an even number of coupling elements (claim 15); and
the plurality of coupling elements are arranged above or below the vibratory body (claim 16).
For invention II, species II-B as represented by the vibratory body has a substantially hollow truncated cone shape or substantially hollow cylinder shape with a vertical aperture, wherein a tower ladder is arranged on the tower wall at the vertical aperture and configured to provide access for service personnel to climb up and down in the tower along the tower ladder and, in so doing, allowed to pass through the vibratory body in a region of the vertical aperture (claim 9).
For invention II, species II-C as represented by the vibratory body has a vibratory body wall that encircles the vertical body central axis, the vibratory body wall having a wall thickness, wherein the wall thickness varies in a circumferential direction such that the vibratory body has a center of gravity in the vertical body central axis, wherein the vertical body central axis corresponds to a geometrical center of the vibratory body or coincides, in the rest state of the vibratory body, with the tower central axis (claim 10).
For invention II, species II-D as represented by the vibratory body is suspended so as to be spaced apart from the tower wall centrally with a mean wall spacing, and wherein the mean wall spacing is less than one quarter of a tower inner diameter (claim 11).
For invention II, species II-E as represented by the vibratory body is suspended by a plurality of pendulum rods on a fastening portion on a tower top flange, wherein three or more pendulum rods of the plurality of pendulum rods are provided such that the vibratory body is restricted to translational or tilt-free movements, wherein the plurality of pendulum rods are equipped at both sides with spherical joint heads or a cardanic suspension, such that a movement in horizontal directions is possible (claim 12).
For invention II, species II-F as represented by the vibratory body is produced from a material with a density that is higher than or equal to a density of water wherein the vibratory body includes concrete (claim 13).
For invention II, species II-G as represented by the vibratory body has a center of mass, and wherein the vibratory body is suspended at such a height in the tower that the center of mass is situated in an upper half of the tower (claim 17).
If Applicant elects invention I or invention II, then Applicant is further required, in reply to this action, to elect a single species as identified above (e.g. one of species I-A to I-G, or one or species II-A to II-G) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear to be generic: 
For invention I, claim 1 appears to be generic.
For invention II, claims 8 and 14-16 appear to be generic.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745